Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, corrected Specification, IDS, and response filed Oct. 29, 2020 have been received and entered into the case. 

Status of the Claims 
	Claims 1, 2, 4, 6, 8-10, 12, 14, and 31-38 are currently pending.
Claims 1, 4, 6, 9, 12 and 35 are amended.
Claims 3, 5, 7, 11, 13 and 15-30 are cancelled.
	Claims 1, 2, 4, 6, 8-10, 12, 14, and 31-38 have been considered on the merits. 

Information Disclosure Statement
The information disclosure statements filed on Jul. 25, 2018 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; 
In the Remarks filed on Oct. 29, 2020, Applicant states that the documents are provided for in an application that instant application is relying on for an earlier filing date, application 14/936,580.  However, the instant application does not have priority to application 14/936,580.  The application currently has priority to PCT/US2016/061156 and U.S. application 62/253,064 as acknowledge by the filing receipt, mail date Aug. 6, 2018.  

Drawing Objections
	The drawing objections are withdrawn due to the filing of colored drawings of Fig. 7, 8, 12, 14 and 16 and the filing and acceptance of a Petition for Acceptance of Color Drawings under 37 C.F.R. §1.84(a)(2).

Specification Objections
	Specification objections are withdrawn due to amendment.

Claim Objections
	The claim objections are withdrawn due to amendment.



Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.  

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are revised due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6, 8-10, 12, 14, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd et al. (US 2014/0274802 A1) (ref. of record) in view of Murphy et al. (US 2012/0116568 A1) (ref. of record).
claims 1 and 9, Shepherd teaches a method of fabricating a three-dimensional (3D), engineered, biological tissue (abstract).  Specifically, Shepherd teaches fabricating a 3D liver construct.  With respect to claims 1 and 9 step a, Shepherd teaches preparing, a bio-ink, comprising living cells where the ink is a liquid, semi-solid (viscous) or solid composition (0006, 0009, 0051 and 0115).  With respect to claims 1 and 9 step b, Shepherd teaches depositing the bio-ink onto a surface by extrusion bioprinting to form a 3D tissue (a structure) (0006 and 0115).  With respect to claim 1 step d and claim 9 step c, Shepherd teaches incubating the bio-ink at 25°C and at room temperature (0130 and 0207).  With respect to claim 9 step d, Shepherd teaches depositing a second bio-ink onto a surface by extrusion bioprinting (0098, 0100, 0164 and 0182).  With respect to claim 9 step e, Shepherd teaches incubating the bio-ink at 25°C and at room temperature (0130 and 0207).  
With respect to claims 1 and 9, Shepherd teaches the method where the cells are resuspended in cold PF-127 at 4°C prior to be loaded into the bioprinter (0215).  Shepherd does not explicitly teach the method where the bio-ink is exposed to a hypothermic hold of greater than or equal to 2°C, but less than 10°C after bioprinting as recited in claim 1 step c and claim 9.  Similarly, Shepherd does not teach the method where the hypothermic hold is no more than 60 minutes as recited in claims 37 and 38.  However, Murphy teaches a similar method of fabricating a three dimensional tissue construct by deposing a bio-ink on a support material (abstract and Fig. 4) where the bioprinter and the receiving surface of the bioprinter has a means for adjusting the temperature so that the temperature is adjusted between 0 to 10°C (0005 and 0071-0073).  This would be understood by one of ordinary skill in the art that the gel would be 
With respect to claims 1, 4, 9, 12, 33 and 34, Shepherd teaches the bio-ink comprising a thermoreversible hydrogel and does not mention that a cross-linker is used on the bio-ink or that cross-linker is applied during the incubation period (0125-0126 and 0130).  In addition, Murphy teaches the method where no cross-linking is applied during the hypothermic hold and teaches the use of thermoreversible gels (0121, 0123 and 0126).  Accordingly, it would be understood that Shepherd and Murphy teach the method where the bio-ink is not exposed to anionic, chemical, photo or physical cross-linker during the incubation at a temperature of greater than or equal to 18°C, but less than 37°C or when the bio-ink is exposed to during the hypothermic hold of greater than or equal to 2°C, but less than 10°C.  Therefore, it would have been obvious to one or ordinary skill in the art to combined the teachings of Shepard and Murphy, where the bio-inks in the bioprinted tissue are not exposed cross-linkers during an incubation a temperature of greater than or equal to 18°C, but less than 37°C or when the bio-ink is exposed to during the hypothermic hold of greater than or equal to 2°C, but less than 10°C.  
With respect to claims 2 and 10, Shepherd teaches the method where apoptosis in the bioprinted tissue is reduced by fabrication using the method in comparison to an engineered tissue not fabricated by the method (0023 and 0120).  With respect to claims 6 and 14, Shepherd teaches the tissue construct is used for testing or measuring the presence or activity of substance, immunoassays and drug screening (0150-0154).  Accordingly, it would be understood that Shepherd teaches that bio-ink claim 8, Shepherd teaches the bio-ink consisting essentially of a single human cell-type (abstract, 0011, and 0107).  With respect to claims 31 and 32, Shepherd teaches the method where the biological tissue are free of a pre-formed scaffold (0004, 0005 and 0139).  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 35 and 36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shepherd in view of Murphy (as applied to claims 1, 2, 4, 6, 8-10, 12, 14, and 31-34 above), and further in view of Cao et al. (Urological Research, 2006).
The teachings of Shepherd and Murphy can be found in the previous rejection above. 
With respect to claims 35 and 36, Shepherd teaches the bio-ink comprising human primary endothelial cells (HUVECs) (0030).  In addition, Shepherd teaches the cells can be fibroblasts (0006), but does not specifically describe renal fibroblasts or bio-ink with renal fibroblasts and HUVECs.  Shepherd does not explicitly teach the method where the bio-ink comprises renal fibroblasts and HUVECs.  However, Cao teaches a kidney cell culture for use as a kidney model where renal fibroblasts and HUVECs are co-cultured (abstract and pg. 272 Col. 1 para. 3).  Accordingly, at the time of the effective filing of the claimed invention one or ordinary skill in the art would have been 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 37 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shepherd in view of Murphy (as applied to claims , 2, 4, 6, 8-10, 12, 14, and 31-34 above), and further in view of Murphy et al. (Journal of Biomedical Materials Research Part A)(“Murphy (2013)”).
The teachings of Shepherd and Murphy can be found in the previous rejection above
claims 37 and 38.  Murphy is silent with respect to the length of time of the hypothermic hold and the time for solidifying the gel and, similarly, Shepherd is silent with respect to the time for solidifying the gel.  However, Murphy (2013) teaches that many of the hydrogels used in bioprinting solidify in less than 1 hour (Figure 1 and pg. 277 para. 2).  In addition, Murphy (2013) teaches that gelation time of gels used in bio-printing is dependent on the crosslinking chemistry of the material (pg. 277 para. 2).  Accordingly, at the time of the effective filing of the claimed invention one or ordinary skill in the art would have been motivated to modify the method taught by the combined teachings of Shepherd and Murphy so that the hypothermic hold is no more than 60 minutes for the benefit of permitting the appropriate amount of time for the gel to solidify as taught by Murphy (2013).  Additionally, it would have been obvious to one of ordinary skill in the art to modify the method taught by the combined teachings of Shepherd and Murphy so that the hypothermic hold is no more than 60 minutes, since the majority of hydrogels used in 3D bioprinting take less than one hour to solidify as evidenced by Murphy (2013).  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method taught by the combined teachings of Shepherd and Murphy so that the hypothermic hold is no more than 60 minutes, since Murphy (2013) teaches the gelation time of the majority of hydrogels used in 3D bioprinting is less than one hour.
prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Oct. 29, 2020 have been fully considered but they are not persuasive.
Applicant argues the claimed methods of fabricating tissue comprising a hypothermic hold after bioprinting followed by incubation at a temperature below 37°C results in improved tissue morphology, cell viability, and differentiation without the need for a cross-linking step and this is not taught by the combination of Shepherd and Murphy (Remarks pg. 14 para. 5).  The Applicant’s amendments limiting the claims so that the hypothermic hold is after bioprinting necessitated the withdrawal of previous rejections.  Applicant’s arguments are drawn to Shepherd and Murphy failing to teach this new limitation.  However, this new limitation is addressed in the new rejection. Briefly, Murphy teaches the bioprinter has a means for adjusting the temperature of the receiving surface and the temperature can be adjusted to between 0-10°C (0005 and 0071-0073).  This would be understood by one of ordinary skill in the art that the gel would be exposed to these temperatures after the gel is printed onto the receiving surface.  In addition, Murphy teaches the method where the hydrogel is allowed to solidify at a gelation temperature of 10 to 25°C following printing (0126), the temperature depends on the gelation temperature of the hydrogel (0121) and the 
Applicant argues that Murphy does not teach the step of exposing the bio-ink to a hypothermic hold of greater than or equal to 2°C but less than 10°C after bioprinting as recited in newly amended claim 1, but merely teaches a means for controlling the temperature during bioprinting (Remarks bridging pg. 14-15). However, this argument was not found to be persuasive, since Murphy clearly teaches that the receiving plate of the bioprinter has temperature regulation and can be regulated between 0-10°C (0071-0073) and the method where the hydrogel is allowed to solidify at a gelation temperature of 10 to 25°C following printing (0126).
Applicant further argues that the interpretation of para. [0126] Murphy by the Examiner is incorrect and that solidification of the biogel occurs prior to bioprinting in Murphy and not after (Remarks pg. 15 para. 2).  However, this argument was not found to be persuasive, since in the paragraph Murphy teaches the solidification of the biogel prior to bioprinting is optional and that the gel can be dispensed as a liquid.  Furthermore, in example 1, para. [0179] Murphy discloses gelation of the bio-ink after bioprinting at room temperature.  Murphy teaches the gelation temperature of the bio-ink can range from 10 to about 40°C depending on the gel (0121).  

Applicant argues the only time Murphy discusses temperature after printing is in para [0204], where Murphy discloses letting the bioprinted construct be incubated at 37°C (Remarks pg. 16 para. 2).  However, this argument was not found to be persuasive, since Murphy clearly teaches that the receiving plate of the bioprinter has temperature regulation (0071-0073) and the method where the hydrogel is allowed to solidify at a gelation temperature of 10 to 25°C following printing (0126).  Furthermore, it would have been obvious to one of ordinary skill in the art to modify the temperature of solidification of the bio-ink following bioprinting depending on the type of gel.  
Applicant argues that Cao and Murphy 2013 do not remedy the deficiencies of Shepherd and Murphy (Remarks pg. 16 para. 3).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Shepherd and Murphy were not found to be persuasive as explained above.  

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMILY A CORDAS/Primary Examiner, Art Unit 1632